Citation Nr: 0838942	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
disability compensation benefits in the calculated amount of 
$8,576.00.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to July 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) arose from an December 2005 decision of the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

A September 2007 Board letter informed the veteran her 
requested Hearing at the Board's Central Offices was 
scheduled for November 20, 2007.  The claims file reflects no 
evidence of the letter having been returned as undeliverable.  
She failed to appear for her scheduled hearing, and the 
claims file reflects no evidence of her having requested that 
the hearing be rescheduled.  The hearing request is thereby 
deemed withdrawn.    See 38 C.F.R. § 20.702 (2007).


FINDINGS OF FACT

1.  The amount of overpaid VA disability benefits was 
calculated by the RO as $8,576.00.  The veteran does not 
dispute the validity of the debt.

2.  The amount of the debt is erroneously based on the 
veteran being divorced effective August 1, 1996 instead of 
November [redacted], 1996.

3.  VA was not at fault in the creation of the overpayment of 
the disability benefits.

4.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as she 
accepted spouse benefits to which he was not entitled due to 
her divorce.

5.  Collection of the indebtedness will not defeat the 
purpose of the disability benefit program, or otherwise be 
inequitable.




CONCLUSION OF LAW

Recovery of the overpayment of VA disability benefits in the 
amount of $8412.00 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The notice and duty-to-assist provisions of the VCAA do not 
apply to waiver of indebtedness requests.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  The documentation in 
the claims file shows the RO Committee provided the veteran 
with all of the information she requested in pursuit of her 
waiver request.

Background

The veteran was medically retired from the U.S. Navy.  She 
applied for VA benefits in August 1996.  The VA Form 21-526 
notes she was then married but separated from her husband, 
and she contributed $400.00 per month towards his support.  

A December 1996 rating decision granted service connection 
for a number of disabilities, and a January 1997 RO letter 
notified the veteran of the decision and the reasons and 
bases for the amount of disability compensation she would 
receive.  The veteran's combined rating was 30 percent.  The 
letter specifically notified her of three critical matters: 
some of her VA pay would be withheld to offset her military 
retirement pay; her monthly rate included an additional 
allowance for her dependents-her husband and son; and, if 
there were any change in the status of her dependents, she 
was to immediately notify the RO in order to prevent or 
reduce any overpayment.

A Decree of the Circuit Court of Norfolk, Virginia, awarded a 
divorce to the veteran's husband, effective November [redacted], 1996.  
The decree notes a Bill of Complaint was filed earlier, but 
the date is not noted.  It also notes that the veteran and 
husband were separated for at least one year prior to the 
entry of the decree.

A February 2003 rating decision granted a total disability 
evaluation on the basis of individual unemployability due to 
service connected disabilities, along with other allowances.  
The March 2003 RO letter again informed the veteran her 
payments included an allowance for her husband and son, and 
that she was to immediately report any change which, of 
course, she had not done to date.  It was not until the RO 
received the veteran's VA Form 21-0538, Status of Dependents 
Questionnaire, in April 2005 that the RO was informed of the 
veteran's divorce, as she indicated in Block 2 that she was 
not married.

A July 2005 RO letter informed her of the removal of her 
husband as of August 1, 2005, and that her monthly benefit 
payments would be reduced effective August 1, 1996, unless 
she submitted information showing a later date was 
appropriate.  The veteran did not respond to the July 2005 
letter, and an October 2005 letter informed her the effective 
date of the removal of her husband as a dependent was August 
1, 1996.  The RO did not receive a copy of the veteran's 
divorce decree until December 2005, when she provided a copy 
along with her Financial Status Report and application for a 
waiver.  An RO Committee denied her waiver in a December 2005 
decision.

The November 2006 statement of the case indicates the 
veteran's husband was added back to her award for the period 
August to November 1996, but it does not indicate a reduction 
in the amount of the overpayment as a result of that action.  
This is addressed in the discussion below.

Governing Law and Regulation

VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver, and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The standard "Equity 
and Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Analysis

The Board initially notes the veteran's March 2006 request 
for a Due-And-Paid Report after the RO erroneously informed 
her the amount of her indebtedness was $12,797.00.  The 
statement of the case noted the error ensued after the 
veteran's husband was added back to her allowance for the 
last months of their marriage-August through November 1996.  
The error was corrected by purging the duplicate indebtedness 
from the veteran's account.  The Board finds the RO's action 
and the statement of the case substantially satisfied the 
veteran's request for a report.
Based on the evidence of record, the Board finds-as did the 
Committee, there is no evidence of fraud or 
misrepresentation.  Thus, a waiver is not specifically barred 
by applicable law.  Nonetheless, the Board further finds 
recovery of the overpayment would not be against the 
principles of equity and good conscience.  In an effort to 
show recovery of the debt would violate equity and good 
conscience, the veteran noted in her Substantive Appeal (VA 
Form 9) that her divorce was almost finalized when she filed 
her initial claim for benefits, and she wanted see how her 
claims file noted any mention of her marital status.  The 
evidence compellingly refutes this.

The Board notes that the veteran did report her separation on 
her 1996 VA Form 21-526, but she gave no indication that a 
divorce was pending.  Rather, she reported that she was 
married with one child.  She asserts, however, that she did 
not in fact start receiving an allowance for her spouse until 
2001, when she was awarded a total disability evaluation on 
the basis of individual unemployability, and that the RO did 
not make it clear to her what the "extra money was for when 
they started paying her for a spouse."

On the basis of the discussion below, the Board must reject 
both of these erroneous assertions as both inaccurate and 
disingenuous.  The record shows the veteran was solely at 
fault in the creation of the debt for failure to report the 
change in her dependent's status as she was clearly asked to 
do.  No fault whatsoever is attributable to VA in creating 
the debt.

The veteran also asserts that repayment of the indebtedness 
would impose a hardship on her and her family, as her son and 
her mother reside with her.  She listed her total assets on 
her Financial Status Report as $1660.00, consisting of 
$600.00 in a bank account, $60.00 cash on hand, and a 1996 
minivan she valued at $1,000.00.  The report does not 
indicate any other assets such as savings, stocks, bonds, or 
real estate.

In December 2005, the veteran indicated total monthly income 
of $3391.00, which consists of $1018.00 Social Security 
income and her $2373.00 VA disability compensation.  The 
Committee determined the veteran received military retirement 
which she did not declare on her Financial Status Report.  A 
February 2003 VA Form 119, Report of Contact, notes the 
Committee's inquiry of the Defense Finance and Accounting 
Service, which informed the Committee representative that the 
veteran received $882.00 of retirement pay as of December 
2000; $904.00 as of December 2001; and $916.00 as of December 
2002.  The form does not explain if the noted amounts were 
the monthly stipend to be received at the beginning of the 
next year or if they represented the total annual amount.  A 
report later provided by the veteran indicates it is the 
former, i.e., they reported her monthly benefit.

The veteran rebutted the Committee's position by noting that 
she is not a 20+-year retiree, but a medically disabled 
retiree.  That status requires an offset between her military 
retirement pay and her VA disability pay-she cannot lawfully 
receive both, even in light of recent legislation.  See 
generally, 10 U.S.C. § 1414.  She submitted her Defense 
Account Statement of December 2005, which notes as of January 
2006 she would receive no retirement pay, as her $2484.00 
monthly VA disability pay exceeded her military retiree pay 
of $999.00.  Thus, for purposes of this appeal, the Board 
accepts the veteran's assertion that she receives no 
retirement pay based on her military service, as well as her 
proffered monthly income of $3391.00.

On the expenses side of her Financial Status Report, the 
veteran listed her total monthly expenses also as $3391.00, 
leaving her a perfect break-even balance sheet every month.  
Her reported rent/mortgage payment is $685.00; food, $300.00; 
utilities, $200.00; other living expenses, $663.00; and, 
monthly charge card or revolving accounts, $1543.00.  The 
veteran lists in excess of eight charge cards on which she 
reported balances due.  The Board notes, however, that on all 
but three, her reported unpaid balance was less than 
$2,000.00.  Further, she reported monthly payments of at 
least $50.00 on each; so, in light of the fact her Financial 
Status Report was received in December 2005, even at $50.00 
per month, the reported unpaid balances are extinguished by 
now provided that she has not made any additional purchases.  
Regardless of any additional expenses, however, the record 
shows that she is not in arrears to any creditor.

There also is the matter of her assertion that she has to 
help take care of her mother.  Her Informal Hearing 
Presentation notes her mother has lived with her since 2002.  
The veteran provides no other information as pertains to her 
mother.  If her mother is her legal dependent, then any 
income received by her mother, such as Social Security or 
retirement income, is attributable to the veteran.  And if 
her mother is not technically her dependent, the veteran is 
still silent as to how much income her mother contributes to 
her household, as it highly unlikely that her mother has zero 
income.

In sum, the Board finds repayment of the indebtedness will 
not impose an undue hardship.  The Board notes the veteran's 
other living expenses includes $120.00 for entertainment, as 
well as $46.00 for cable television.  Her indebtedness to the 
Government is at least on equal footing with those two 
categories.

Failure to recover the amount owed would in fact defeat the 
purpose for which the benefits were paid, as the veteran 
received them for a status she no longer occupied.  Further, 
waiver of recovery would constitute unjust enrichment by 
creating an unfair gain, in fact a windfall, to the veteran 
because she would be allowed to retain funds to which she was 
not entitled.  She was paid more than she was entitled to 
under law because she chose to fail to report her divorce.  
The record shows she collected the spouse allowance and used 
it for her personal benefit for some eight years.  She cannot 
reasonably claim ignorance, as she was told in her initial 
award letter and a later letter why she received the 
allowance and that she was required to report any changes.  
She stood silent for almost nine years while she spent money 
to which she was not entitled.  She cannot now be heard to 
complain over VA's demand for repayment.

There was no detrimental reliance by the veteran, nor did 
receipt of the spouse allowance cause her to relinquish a 
right or incur a legal obligation.  She was fully aware at 
all times she was supposed to inform VA of her divorce, which 
would have avoided the overpayment.

After weighing all the evidence of record, the Board finds 
that recovery of the overpayment would not be against equity 
and good conscience.  The veteran's fault in the creation of 
the debt and her unjust enrichment outweigh any possible 
financial hardship that may result in the repayment.  Simply 
put, the United States Government is due the same 
consideration that the veteran affords her other creditors, 
and the record does not show that she would be deprived of 
life's basic necessities if recovery is required through the 
payment of reasonable monthly installments.

The Board, however, cannot discern from the record why the 
Committee did not reduce the amount owed by the four months 
for which the veteran's husband was added back to her 
allowance for the last period of the marriage.  In the 
interest of fairness, the Board finds that amount, $41 x 4 
=$164, should be subtracted from the amount owed, leaving a 
balance of $8412.00.  The Board derives this amount by noting 
that the difference in compensation for a 30 percent disabled 
veteran with a spouse and one child, and a 30 percent 
disabled veteran with one child between August and November 
1996 was $41 per month.  ($391 minus $350.)  As the effective 
date for the change in benefits would be the first day of the 
month following the month in which the change occurred, it 
follows that the appellant was legally entitled to benefits 
based on her former husband for the months of August, 
September, October and November 1996.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's request for waiver, however, the 
doctrine is not for application.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).


ORDER

Entitlement to waiver of the recovery of an overpayment of VA 
disability compensation benefits in the calculated amount of 
$8412.00 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


